 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    GUILLERMO TRUJILLO CRUZ,                          Case No. 1:19-cv-01024-LJO-JDP
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS DENYING MOTION
12           v.                                         TO PROCEED IN FORMA PAUPERIS AND
                                                        REQUIRING PAYMENT OF FILING FEE IN
13    S. SAVOIE,                                        FULL WITHIN TWENTY-ONE DAYS
14                       Defendant.                     (ECF No. 3)
15

16

17          Plaintiff Guillermo Trujillo Cruz (“plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 5, 2019, Magistrate Judge Jeremy D. Peterson entered findings and

21   recommendations, recommending that plaintiff’s application to proceed in forma pauperis (ECF

22   No. 2) be denied. (ECF No. 3.) Plaintiff was given an opportunity to object to the findings and

23   recommendations within fourteen days and objected on August 14, 2019. (ECF No. 6.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and proper analysis.

27   Plaintiff’s objections do not change this result. Plaintiff claims that he qualifies for the imminent

28   danger exception to three strikes rule, see 28 U.S.C. § 1915(g), because “when a state prisoner is
                                                        1
 1   falsely accused of a sex crime or similar infraction as a southern Hispanic” (as plaintiff alleges he

 2   was), “that particular inmate can be considered a no good southern Hispanic and can easily be

 3   targeted of a battery.” (ECF No. 6 at 2-3.) But this is not plausible argument for why 2016

 4   events at a different prison place plaintiff under imminent danger today. Plaintiff also filed a

 5   second application to proceed in forma pauperis (ECF No. 4), but this application contains the

 6   same defects.

 7          Accordingly, IT IS ORDERED that:

 8          1. The findings and recommendations issued by the magistrate judge on August 5, 2019,

 9               (ECF No. 3), are ADOPTED IN FULL; and

10          2. Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 2 and 4) are denied.

11
     IT IS SO ORDERED.
12

13      Dated:       August 19, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
